     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

EQUAL EMPLOYMENT        )
OPPORTUNITY COMMISSION, )
                        )                    CIVIL ACTION NO.
            Plaintiff,  )
                        )                    JURY TRIAL DEMANDED
v.                      )
                        )
PEACHSTATE HEALTH       )
MANAGEMENT, LLC d/b/a   )
AEON GLOBAL HEALTH,     )
                        )
            Defendant.  )
                        )

                                  COMPLAINT

      This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”),

as amended, and Title I of the Civil Rights Act of 1991, to correct unlawful

employment practices based on race, sex, and retaliation and to provide appropriate

relief to Crystal McDonald (“McDonald”), who was adversely affected by such

practices. The United States Equal Employment Opportunity Commission (the

“Commission” or “EEOC”) alleges that Defendant Peachstate Health Management,

LLC d/b/a AEON Global Health (“Defendant”), engaged in intentional

discrimination against McDonald by subjecting her to a hostile work environment

based on her sex (female) and race (African-American), by failing to take prompt
        Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 2 of 11




and effective action to remedy the hostile work environment, and by taking adverse

employment action against McDonald in retaliation for her complaints of race-based

and sex-based harassment, all in violation of Title VII.

                           JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3); and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a).

        2.    The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Northern District

of Georgia, Gainesville Division. Venue is proper in this Court under 28 U.S.C. §

1391.

                                      PARTIES

        3.    Plaintiff, the EEOC, is the agency of the United States of America

charged with the administration, interpretation, and enforcement of Title VII and is

expressly authorized to bring this action by 706(f)(1) and (3) of Title VII, 42 U.S.C.

§ 2000e-5(f)(1) and (3).




                                           2
      Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 3 of 11




      4.     At all relevant times, Defendant’s principal place of business has been

in Gainesville, Georgia, Defendant has conducted business in the State of Georgia,

and it has continuously had at least 15 employees.

      5.     At all relevant times, Defendant has been an employer engaged in an

industry affecting commerce within the meaning of Sections 701 (g) and (h) of Title

VII, 42 U.S.C. § 2000e (g) and (h).

                      ADMINISTRATIVE PROCEDURES

      6.     More than thirty days prior to the institution of this lawsuit, McDonald

filed a charge of discrimination with the Commission alleging violations of Title VII

by Defendant.

      7.     On February 10, 2021, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Title VII had been violated

and inviting Defendant to join with the Commission in informal methods of

conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

      8.     On March 22, 2021, the Commission issued to Defendant a Notice of

Failure of Conciliation advising Defendant that the Commission was unable to

secure from Defendant a conciliation agreement acceptable to the Commission.




                                         3
      Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 4 of 11




       9.    All conditions precedent to the institution of this lawsuit have been

fulfilled.

                           STATEMENT OF CLAIMS

       10.   Since at least October 2017, Defendant has engaged in unlawful

employment practices at its offices in Gainesville, Georgia, in violation of Section

102 of Title VII, 42 U.S.C. § 2000e-3(a), by subjecting McDonald to a hostile work

environment based on her sex (female) and race (African-American), by failing to

take prompt and effective remedial action to remedy the hostile work environment,

and by retaliating against her for reporting discrimination.

       11.   Defendant hired McDonald, an African-American woman, on or about

June 2013.

       12.   McDonald was promoted several times, and her last position with

Defendant was in client services, sales, and operations.

       13.   In or about October 2017, Defendant hired an internal business

operations consultant.

       14.   McDonald began reporting to the internal business operations

consultant on or about October 2017.

       15.   Beginning on or about October 2017 and continuing through on or

about January 11, 2018, the internal business operations consultant (the “Harasser”)


                                          4
     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 5 of 11




began to make race-based and sex-based derogatory comments about Charging Party

on a daily basis.

      16.    For example, the Harasser called McDonald a “stupid Black bitch,” a

“hoodlum” and a “heifer” in front of other employees, including Defendant’s Human

Resources Representative.

      17.    The Harasser also frequently mocked McDonald’s clothes and

appearance in the presence of other employees.

      18.    McDonald immediately told the Harasser to stop each time the Harasser

subjected McDonald to the sex-based and race-based verbal harassment.

      19.    Beginning on or about October 2017 and continuing until on or about

January 11, 2018, McDonald complained one or more times per week to the Human

Resources Representative about the Harasser’s daily sex-based and race-based

verbally harassing behavior.

      20.    The Human Resources Representative took no action to remedy or

correct the Harasser’s behavior.

      21.    On or about November 2017, McDonald contacted Defendant’s CEO

and Chairman (the “CEO”) to report the Harasser’s ongoing, daily race-based and

sex-based verbal harassment.




                                        5
     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 6 of 11




      22.    The CEO told McDonald that he could not resolve every employee

issue, and to instead either contact Human Resources or directly work it out with the

Harasser.

      23.    McDonald explained to the CEO that she had already brought the

harassment to the attention of Human Resources.

      24.    Instead of taking any remedial action to investigate or correct

McDonald’s reports of sex-based and race-based harassment, the CEO made excuses

for the Harasser’s behavior.

      25.    McDonald attempted to complain to the CEO about the Harasser’s

verbal harassment again on or about December 2017, but he ignored her.

      26.    On or about December 2017, Defendant ordered McDonald to move

her desk closer to the Harasser.

      27.    McDonald complained about this move to Human Resources, because

she felt uncomfortable around the Harasser as a result of the ongoing, daily race-

based and sex-based verbal harassment.

      28.    Defendant issued discipline to McDonald for refusing to move her desk

next to the Harasser’s desk.




                                         6
     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 7 of 11




      29.    Upon information and belief, on or about December 2017, Defendant

learned that McDonald retained an attorney to represent her in connection with her

claims of a sex-based and race-based hostile work environment.

      30.    On or about December 2017, the General Counsel for Defendant (“the

General Counsel”) asked to meet with McDonald in Defendant’s warehouse.

      31.    During said meeting, the General Counsel attempted to influence

McDonald to withdraw her Title VII claims and fire her attorney.

      32.    Shortly thereafter, on or about January 11, 2018, the CEO approached

McDonald at her desk and asked her in a raised voice in front of other employees,

“Do you have a problem with me?”

      33.    The CEO continued to yell at McDonald while she remained seated at

her desk.

      34.    McDonald attempted to walk away from the CEO, but the CEO pursued

her through the building while continuing to yell obscenities and insults at her.

      35.    McDonald and the CEO then met in the Office of the Chief Financial

Officer with the Chief Financial Officer, the General Counsel, the Human Resources

Representative, and at least one other individual.

      36.    McDonald began to cry.




                                          7
     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 8 of 11




      37.      McDonald attempted to reason with the CEO, and she pointed out her

accomplishments for Defendant during her five years of employment.

      38.      The CEO became angry and told the Human Resources Representative

to write up McDonald for insubordination and suspend her for one week.

      39.      Moments later, the CEO told McDonald that she was fired and asked

the Human Resources Representative to escort McDonald from the building.

      40.      During the meeting on or about January 11, 2018, the CEO directed

vulgar sex-based language toward Charging Party, including by telling McDonald

to “Get the fuck out of my building immediately,” calling her an “insubordinate

bitch,” telling her to “Get your fucking papers from your attorney, I’ll send

everything to him after I tell him I fired your stupid ass,” and asking her “What the

fuck are you crying for? I care nothing about tears, get this bitch out of my building.”

      41.      After McDonald was escorted from the building and her employment

was terminated, the CEO continued to refer to McDonald as a “bitch” in front of

other employees.

      42.      The unlawful employment practices complained of above were

intentional.




                                           8
      Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 9 of 11




          43.   The unlawful employment practices complained of above were done

with malice and/or with reckless indifference to McDonald’s federally protected

rights.

                               PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.    Grant a permanent injunction enjoining Defendant, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with

it, from maintaining a sexually hostile work environment, engaging in employment

practices which discriminate against employees based on their race or sex, subjecting

employees to adverse employment actions for engaging in protected activity by

complaining about unlawful employment practices, and otherwise engaging in any

other employment practices which discriminate against employees for engaging in

protected activity.

          B.    Order Defendant to institute and carry out policies, practices, and

programs that provide equal employment opportunities for all employees who

engage in protected activity and which eradicate the effects of its past and present

unlawful employment practices.

          C.    Order Defendant to make McDonald whole, by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other


                                            9
     Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 10 of 11




affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to reinstatement or front pay in lieu of

reinstatement.

      D.     Order Defendant to        make McDonald whole, by providing

compensation for past and future pecuniary losses resulting from the unlawful

employment practices described above, in amounts to be determined at trial.

      E.     Order Defendant to        make McDonald whole, by providing

compensation for past and future non-pecuniary losses resulting from the unlawful

practices described above, including inconvenience, emotional pain and suffering,

anxiety, stress, depression, loss of enjoyment of life, and humiliation, in amounts to

be determined at trial.

      F.     Order Defendant to pay McDonald punitive damages for its malicious

and reckless conduct described above, in amounts to be determined at trial.

      G.     Grant such further relief as the Court deems necessary and proper in the

public interest.

      H.     Award the Commission its costs in this action.

                             JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its

Complaint.


                                         10
Case 2:21-cv-00092-RWS-JCF Document 1 Filed 04/22/21 Page 11 of 11




                                    Respectfully Submitted,

                                    GWENDOLYN YOUNG REAMS
                                    Acting General Counsel

                                    LISA MORELLI
                                    Acting Associate General Counsel

                                    MARCUS G. KEEGAN
                                    Regional Attorney

                                    LAKISHA DUCKETT ZIMBABWE
                                    Supervisory Trial Attorney

                                    s/ Robyn M. Flegal
                                    Robyn M. Flegal, Esq.
                                    Trial Attorney
                                    Georgia Bar No. 599572
                                    robyn.flegal@eeoc.gov

                                    U.S. Equal Employment Opportunity
                                    Commission
                                    Atlanta District Office
                                    100 Alabama St., SW, Suite 4R30
                                    Atlanta, GA 30303
                                    (404) 562- 6882 (direct)
                                    (404) 562-6905 (facsimile)




                               11
